DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 06 June 2022 is acknowledged. Therefore, claims 1-12 are pending in the case. 
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 08/20/2021, 12/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 06/19/2019. These drawings are review and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (US 6,603,689 B2 hereinafter “Kato”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Kato, for example in Figs. 1-16, discloses an apparatus (see for example in Figs. 3, 15 related in Figs. 1-2, 4-14, 16), comprising: a first latch (e.g., Fuse latch circuit FLATCH01-FLATCHn1; in Figs. 3, 15 related in Figs. 1-2, 4-14, 16) configured to store an address bit associated with an access line identified as defective (e.g., a defective cell in a memory array; in Figs. 2-3, 6 related in Figs. 1, 4-5, 7-16; see Abstract; see Col. 4, lines 12+); a second latch (e.g., Fuse latch circuit FLATCHM; in Figs. 3, 15 related in Figs. 1-2, 4-14, 16) configured to store at least one bit that indicates that the first latch is storing the address bit (see for example in Figs. 3, 15 related in Figs. 1-2, 4-14, 16; see Col. 9, lines 59
+); a first logic component (e.g., ACOMPO1; in Figs. 3, 15 related in Figs. 1-2, 4-14, 16) coupled with the first latch and configured to perform a logic operation on a signal representing the address bit stored at the first latch (e.g., address signal A0 to A1; in Figs. 3, 15 related in Figs. 1-2, 4-14, 16); and a second logic coupled with the second latch and configured to send (e.g., HD1/HD2; in Figs. 3,15 related in Figs. 1-2, 4-14, 16), to the first logic component based at least in part on the at least one bit stored at the second latch (see for example in Figs. 3, 15 related in Figs. 1-2, 4-14, 16; see Col. 9, lines 59+), a second signal representing a second address bit associated with an access line selected for a memory access operation (see for example in Figs. 3, 15 related in Figs. 1-2, 4-14, 16; see Col. 9, lines 59+).  
For memory device claims 1-6, the MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Kato’s device (Fig. 3, 15) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
	Regarding claim 2, Kato, for example in Figs.1-16, discloses further comprising: a conductive path coupled with an output of the second latch (via FOUTM; in Figs. 3, 15 related in Figs. 1-2, 4-14, 16) and an input of the second logic component (e.g., input to HD1/HD2; in Figs. 3, 15 related in Figs. 1-2, 4-14, 16); and a second conductive path coupled with an output of the second logic component and an input of the first logic component (see for example in Figs. 3, 15 related in Figs. 1-2, 4-14, 16).  
Regarding claim 3, Kato, for example in Figs.1-16, discloses further comprising: an inverter coupled with the output of the second logic component (e.g., I3; in Fig. 4A related in Figs. 1-3, 5-16); and a third conductive path coupled with an output of the inverter and a second input of the first logic component (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16).  
Regarding claim 4, Kato, for example in Figs. 1-16, discloses further comprising: a third logic component (e.g., I1/I2; in Fig. 4A related in Figs. 1-3, 5-16) coupled with an output of the first logic component and an output of the second latch (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16).  
Regarding claim 5, Kato, for example in Figs. 1-16, discloses wherein the first latch is configured to output the signal representing the address bit to the first logic component (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16) and the second latch isPage 2 of 8 Application. No. 16/446,457 PATENTResponse dated June 6, 2022Reply to Office Action dated April 5, 2022configured to output a third signal representing the at least one bit to the second logic component (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16, as discussed above).  
Regarding claim 6, Kato, for example in Figs. 1-16, discloses wherein the second logic component comprises an AND component (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16, as discussed above), the apparatus further comprising: an inverter coupled with the AND component and the first logic component (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16, as discussed above), the inverter configured to send a third signal representing a complemented version of the second address bit to the first logic component (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16, as discussed above).  
Regarding Independent Claim 7, Kato, for example in Figs. 1-16, discloses a method, comprising: storing, at a first latch (e.g., Fuse latch circuit FLATCH01-FLATCHn1; in Figs. 3, 15 related in Figs. 1-2, 4-14, 16), a first address bit associated with a memory component identified as unreliable (e.g., a defective cell in a memory array; in Figs. 2-3, 6 related in Figs. 1, 4-5, 7-16; see Abstract; see Col. 4, lines 12+); storing, at a second latch (e.g., Fuse latch circuit FLATCHM; in Figs. 3, 15 related in Figs. 1-2, 4-14, 16, as discussed above), an enable bit that indicates the first latch is storing the at least one first address bit (see for example in Figs. 3, 15 related in Figs. 1-2, 4-14, 16; see Col. 9, lines 59+); performing a logic operation on signals representing the enable bit and a second address bit that is associated with a memory component selected for a memory access operation (e.g., HD1/HD2; in Figs. 3,15 related in Figs. 1-2, 4-14, 16); and outputting a signal representing the second address bit to a logic component coupled with the first latch based at least in part on the logic operation (see for example in Figs. 3, 15 related in Figs. 1-2, 4-14, 16; see Col. 9, lines 59+).  
For method claims 7-12, the MPEP explains that examiners assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method. See MPEP 2112.02(I) (“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”). Not only does Goda describe applicant’s claimed method, but also because Kato’s device (see Figs. 3, 15) is identical to the device applicant describes in their specification for performing the functions in the method, the method is assumed to be inherently performed by the prior art device. MPEP 2112.02(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 8, Kato, for example in Figs. 1-16, discloses further comprising: performing, at the logic component, a second logic operation on signals representing the first and second address bits (e.g., HD1/HD2; in Figs. 3,15 related in Figs. 1-2, 4-14, 16); and outputting a second signal based at least in part on the second logic operation (see for example in Figs. 3, 15 related in Figs. 1-2, 4-14, 16).  
Regarding claim 9, Kato, for example in Figs. 1-16, discloses further comprising: performing, at a second logic component (e.g., HD1/HD2; in Figs. 3,15 related in Figs. 1-2, 4-14, 16), a third logic operation on the second signal output by the logic component and a third signal representing the enable bit (e.g., I1/I2; in Fig. 4A related in Figs. 1-3, 5-16); and outputting a fourth signal indicating whether the first address bit matches the second address bit based at least in part on the third logic operation (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16).  
Regarding claim 10, Kato, for example in Figs. 1-16, discloses further comprising: receiving, at second logic component (e.g., HD1/HD2; in Figs. 3,15 related in Figs. 1-2, 4-14, 16), the enable bit from the second latch (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16); andPage 3 of 8 Application. No. 16/446,457 PATENT Response dated June 6, 2022 Reply to Office Action dated April 5, 2022receiving, at the second logic component (e.g., HD1/HD2; in Figs. 3,15 related in Figs. 1-2, 4-14, 16), the second address bit, wherein the second logic component performs the logic operation (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16).  
Regarding claim 11, Kato, for example in Figs. 1-16, discloses further comprising: inverting the second address bit after performing the logic operation (e.g., I3; in Fig. 4A related in Figs. 1-3, 5-16); and signaling the inverted second address bit to the logic component coupled with the first latch (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16).  
Regarding claim 12, Kato, for example in Figs. 1-16, discloses further comprising: performing a second logic operation on signals representing the first address bit (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16), the second address bit, and the inverted second address bit (see for example in Figs. 3-4, 15 related in Figs. 1-2, 5-14, 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825